PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/714,549
Filing Date: 13 Dec 2019
Appellant(s): ASML Netherlands B.V.



__________________
Ryan T. Davies
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 13th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15 rejected under 35 U.S.C. 112(b).
Claims 1-15 rejected under 35 U.S.C. 112(a).

(2) Response to Argument
As an initial matter, claims 1 and 15 contain the term “second connection arrangement” which is interpreted in view of 35 U.S.C. 112(f).  The rejection under 35 U.S.C. 112 (b) and (a) depend upon this interpretation.
In answer to the Appellants arguments regarding the interpretation of the term “second connection arrangement”, the conclusion asserted by the Appellant at page 9 of the Appeal Brief states that one of ordinary skill would understand the term “second connection arrangement” to have sufficient definite meaning for the structure performing the function.  The Examiner disagrees.  The term “second connection arrangement” is composed of the term “second” which indicates that it is an additional or another of plural “connection arrangement(s)”.  The phrase “connection arrangement” is composed of the noun “arrangement” which in the context of this claim is analogous to the recitation of the term “means”, “unit”, “device”, “system” or any other generic placeholder.  The term “connection” is a functional modifier preceding the term “arrangement” which conveys the function the “arrangement” is intended to effect.  The generic placeholder “arrangement” does not convey a definite structure, even when preceded by the functional modifier “connection” and the term “second”, as recited in the claim.
The Appellant argues that the term “arrangement” may not be a generic placeholder, and points out at page 12 particular emphasis on the term “connection” but fails to establish that the term “arrangement” is not a generic placeholder.  Therefore, “connection” is considered a functional modifier and is not relied upon as a generic placeholder and similarly does not define a specific structure.  The portions of the disclosure relied upon at page 12 from [0035-0036] of the disclosure similarly recite the function of the connection arrangement but provide no written description of the actual structure corresponding to the term.  The Appellant points out by citing these portions of the disclosure that the claimed arrangement is described in purely functional terms.  Unlike the term “baffle” in the Envirco, the term at issue in this application is the term “connection arrangement”.  A baffle is a definite structure, even when appended with the term “means” as held in Envirco.  In this case, “connection” describes the function of the “arrangement”; hence, the Envirco case is not analogous.  
Accordingly, “second connection arrangement” is a generic placeholder with no underlying structure coupled to functional language via the transitional phrase “configured to” and the term “second connection arrangement” is not modified by sufficient structure, material, or acts to carry out the claimed function to connect an object support to a positioning device.

In answer to the Appellant regarding the rejection under 35 USC 112(b), claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite because claims 1 and 14 recite “a second connection arrangement configured to connect the object support to the positioning device, the second connection arrangement comprising at least one substantially rigid connection” and the written description fails to disclose the corresponding structure, material or acts for carrying out the recited function.  
The description in the application specification relied upon by the Appellant in the rebuttal to the rejection of claims 1-15 under 35 U.S.C. 112(b) is located at [0043-0043] but does not provide any examples or description of the specific structure of the “second connection arrangement”.  The only description present is that the connection is a “stiff mechanical connection”, which does not point to a specific structure, material, or act.  This limitation is in contrast with the “first connection arrangement” which was not rejected on these grounds and interpreted under 35 U.S.C. 112(f).  The Examiner noted that the written description provides examples of materials such as plastic or rubber [0044] and also constraints on the properties of the material’s Young’s modulus [0045-0046] for the “first connection arrangement”.  The specific description of the “first connection arrangement” is in contrast to the lack of description of the “second connection arrangement”, hence the latter term warranted rejection for indefiniteness since the term was not adequately described.  In contrast, the “stiff mechanical connection” that the description afforded the “second connection arrangement” is not a specific written description of the structure, material, or acts for carrying out the recited function.  
Appellants remarks at page 14-15 draw attention to Fig. 6 asserting that the written description at [0042-0043] when taken with Fig. 6 provide adequate written description of the claimed invention.  Fig. 6 shows Item 580 which corresponds in the written description to the claimed “second connection arrangement”.  Despite the assertion of the Appellant, the written description at [0042-0043] does not supply detail of either the claimed term nor of the depicted element and provides no written description of the content of the cross-section shown in Fig. 6 save that Item 580 may be stiff or rigid.  This disclosure is not sufficient to perform the claimed function.  
A generic placeholder having the property of being stiff or rigid does not convey the ability to perform the function of connecting an object support to a positioning device as required by the claim.  

In conclusion, claims 1-15 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  As noted above, the rejection stands or falls according to the interpretation of the limitation “second connection arrangement” in view of 35 U.S.C. 112(f).  While the Appellant asserts that the term has sufficient structural meaning to one having ordinary skill, the Examiner disagrees for the reasoning pointed out above.  In view of M.P.E.P. 2163.03, the interpretation of the term “second connection arrangement” in view of 35 U.S.C. 112(f) and the rejection of the claim noted above under 35 U.S.C. 112(b) necessitates the rejection under 35 U.S.C. 112(a) because the written description does not contain a disclosure of the structure, material, or acts for carrying out the recited function of the “second connection arrangement”.  The traversal on the grounds that the disclosure at [0042-0043] pointing out that the second connection arrangement is a stiff mechanical connection or a rigid connection does not describe a specific structure, material, or act for carrying out the claimed function.  As with the application of 35 U.S.C. 112(b), the written description does describe the material or structure of the first connection arrangement and complies with the written description requirement noted above, not so for the second connection arrangement, hence the rejection under 35 U.S.C. 112(a) 

Appellant’s arguments with respect to claim 14 under the Double Patenting heading are not addressed since claim 14 is not objected to under 37 C.F.R. 1.75, nor is claim 14 rejected for any reason not addressed above.

Appellant’s arguments traversing the interpretation of claim terms in view of 35 U.S.C. 112(f) are addressed in the remarks applied to claims 1 and 14, specifically the term “second connection arrangement” since such interpretation of only that term is relevant to the outstanding rejections under appeal.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID A VANORE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881           
                                                                                                                                                                                             /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.